DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,958,965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Gong et al. (U.S. PGPub 2013/0278728) teaches receiving a system clock reference (device 104/B receives timing data T1 including a ToD timestamp generated by clock module 212 of device 102/A, see [0034]) over a wireless, short range communication channel (WPAN, [0024]), the system clock reference indicating a current time according to a system clock (module 212 in Fig. 2, [0022]) available to a video synchronization server system (device 102 in Fig. 1/device A in Fig. 3 is a server implementing server/client scheme, [0027] and [0038]), calculating a clock offset between said clock reference and a corresponding current time according to an internal clock of the first user device (device 104/B calculates a clock offset value between device 102/A’s internal clock signal and its clock signal, see [0036]-[0037], [0048]), wirelessly transmitting an identifier associated with the user device (an identifier associated with the first user device is interpreted as a token associated with device 104/B since the token  associates the metadata with a particular video file generated by device 104/B, [0055]) or with a user of the user device to the video synchronization server system (device 104/B transmits a metadata message, which includes a timing-offset value and a token, to device 102/A, see [0053]-[0055], see also [0049] where timing offset is the clock offset); tagging video frames with a respective timestamp representing a respective capture time, according to the internal clock, of said video frames by a camera (a camera of the first user device is interpreted as a combination of imaging 202, synchronization 210, and processor 204 in Fig. 2 of device 104/B, collectively) of or connectable to the user device (every frame in the video sequence is time-stamped by a combination of imaging 202 (for capturing video frames), synchronization 210 (for implementing a collaborative video capture application and inserting timestamps), and processor 204 (for controlling imaging module 202 and executing synchronization module 210) of device 104/B, see [0058]-[0060], see also [0021-0023]) and transmitting a video stream of the video frames together with the identifier to the video synchronization server system (device 104/B transmits a video sequence of the time-stamped frames using video file format 800 in Fig. 8, which includes the token of a corresponding metadata message, to device 102/A over a WiFi channel, see [0053]-[0056] and [0058]-[0060]) over a wireless media channel (an inherent WiFi channel that transmits video sequence since WiFi is used, [0022]).
The prior art of Yin et al. (U.S. PGPub 2014/0269673) teaches the slave device (equated to device 104B of Gong) determines the time offset value and uses it to adjust its slave clock. A report message containing the slave time offset can be sent to the master (equated to the device 104A of Gong) after the time offset is determined by the slave device (See [0014]).
The prior art of Rajagopal et al. (U.S. PGPub 2011/0164881) teaches a first frame that includes a receiver clock rate supported by a first VLC device is transmitted at a predetermined clock rate. A response frame that includes a receiver clock rate supported by a second VLC device is received from the second VLC device. A transmission clock rate of the first VLC device is selected based on the response frame from the second VLC device. Subsequent frames for data communication are transmitted to the second VLC device at the selected transmission clock rate of the first device (See Abstract).
The prior art of Konvisser (U.S. PGPub 2010/0225811) teaches one or more aspects relate to the recordation of timing information in content items. The timing information may be determined from a communication network, a location determination network (e.g., global position system), internal clocks and the like. The timing information may identify an absolute capture time (e.g., time of day) of the content item rather than a relative time (as is the case with videos always beginning at 0:00:00). Content items may further include other identification information including capture date, location and orientation (See [0002]). A first content capture device may capture first content using a first time base while a second content capture device may capture second content using a second time base (See [0046]).
The prior art of D’Amato Damato (U.S. PGPub 2015/0130897) teaches capturing simultaneously at preset time interval and displaying in a delayed and alternated manner at halved intervals (See [0012]).
The prior art of Woodman (U.S. PGPub 2014/0064701) teaches each video stream window 501 is synchronized in time, i.e., the various viewed streams displayed in each stream window 501 are played with the same relative timing as the videos were captured. A user can create a video broadcast by simultaneously viewing the multiple video streams as they are playing, and at any given time, selecting one of the video stream windows to broadcast (See [0050]).
The prior art of Jenny et al. (U.S. PGPub 2016/0088222) teaches the temporal offset of the multiple video streams may be measured with respect to time so that the multiple video streams are synchronized by associating the images captured at proximate times within the various video streams (See [0006]). A reference value of a construction parameter at the reference instant is calculated. The calculated reference value of a construction parameter captures the one or more images from the video streams that correspond to the determined reference instant (See [0058]).
Claims 1-7 appear to be novel and inventive because prior art fails to show or teach calculating a clock offset between the system clock reference and a corresponding current time according to an internal clock of the user device and transmitting the clock offset and an identifier associated with the user device or with a user of the user device to said video synchronization server system as claimed, in combination with the other limitations of the independent claim.
Claims 8-12 appear to be novel and inventive for reasons similar to claim 1 above.
As per the arguments submitted on August 8, 2022 the claim limitations would fail to make it obvious to combine Gong and Hutchison (U.S. PGPub 2016/0027177) to teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset because Gong teaches that before the video capture devices share video data, each video capture device calculates the “clock offset” between its own clock and the clock of another video capture device.
Therefore claims 13-17 appear to be novel and inventive because prior art fails to show or teach using the internal clock to generate a capture time for a video frame and generating a timestamp for the video frame, wherein generating the timestamp comprises modifying the capture time using the calculated clock offset, in combination with the other limitations of the independent claim.
Claims 18-20 appear to be novel and inventive for reasons similar to claim 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/22/2022